Exhibit 5.3 Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated January 25, 2010 on the financial statements of Geenius, Inc. (a development stage Company) as of November 30, 2009, and the related statements of operations, changes in stockholder's equity and cash flows for the period from February 20, 2009 (inception) to November 30, 2009, included herein on the registration statement of Geenius, Inc. (a development stage company) on Form S-1, and to the reference to our firm under the heading "Experts" in the prospectus. Berman & Company, P.A. Certified Public Accountants Boca Raton, Florida June 25, 2010 th Street Suite 107 • Boca Raton, FL 33487 Phone.: (561) 8644444 • Fax: (561) 892-3715 www.bennancos.com• infoeberruancpas.corn Registered with the PCAOB * Member AICPA Center for Audit Quality Member American Institute of Cerrified Public Accountants Member Florida Institute of CertiJieed Public Accountants
